DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 3, the specification recites specific claims numbers which should be omitted.  Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Upon review of applicant’s disclosure as originally filed, the corresponding structure appears to be a pressure reducer or mass flow controller, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the building" in line 14.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a building.
Claims 22-39 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.
Claim 23 recites the limitation "the bottom jets from the bottom plate".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce bottom jets. For purposes of examination, the claim will be interpreted as depending from Claim 22 which does introduce the bottom jets.
Claim 28 recites the limitation "the first and/or the second pressure transducer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a first and/or second pressure transducer. For purposes of examination, line 2 of the claim will be interpreted as “comprising a first and/or a second pressure transducer which is/ are fluidically connected to the first and or the second pressure chamber” in order to provide proper antecedence for the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-25, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartner et al. (US 2004/0242143).
Regarding Claims 21-24 and 40:  Gartner teaches a fume cupboard for a laboratory, the fume cupboard comprising a housing (Fig. 1, element 1) in which a work area is located, delimited in the front by a front sash (element 9), at the bottom by a bottom plate (element 2), and on each side by a side wall (not numbered), and having a first hollow profile (element 8) disposed on a front frontal end face of each sidewall, wherein each first hollow profile contains a first pressure chamber which is in fluid communication with a multiplicity of first openings (Fig. 4, element 26) from which air jets in the form of wall jets consisting of compresses air can be output into the work area along the respective side wall [0019]; and a second hollow profile (element 11) that contains a second pressure chamber which is in fluid communication with a 
Gartner appears to describe a laminar flow from the wall jets (element 21), of which is maintained through the work area towards the baffle wall [0029].  Therefore, Gartner’s structure appears to read on applicant’s claim of the size of the first opening and the air pressure that prevails in the first pressure chamber during proper use of the fume cupboard being selected such that the first pressure chamber can be connected fluidly to a compressed air system installed in the building without airflow delamination of the wall jets from the side wall in a region extending from a front work side of the work area at least as far as 25% (and 50%, 75%) of the depth of the work area.
Regarding Claim 25:  Gartner further teaches a pressure transducer fluidly connected to the first pressure chamber [0017, 0037].
Regarding Claim 38:  Gartner further teaches the openings having a rectangular shape (Fig. 4, element 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (US 2004/0242143) as applied to claim 25 above, and further in view of Kreuzer (DE 19940042, machine translation referenced herein).
Gartner teaches the elements of Claim 25, as discussed above. Gartner teaches a pressure transducer to monitor the air flow and disposed where air flow is occurring [0017, 0037], but is silent as to a pressure transducer line coupled to the first or second pressure chamber and terminating flush with an inner surface of the pressure chamber.  However, Kreuzer teaches a fume hood (Fig. 5, element 6) having a pressure sensor (element 29) with a line (element 28) terminating flush with an inner surface of the hood housing to monitor the air flow [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gartner with a pressure transducer having a line terminating flush with the pressure chamber, as this configuration is taught by Kreuzer to be efficient for the same purpose of monitoring the air flow.

Claims 27-32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (US 2004/0242143) as applied to claim 21 above.
Regarding Claim 27:  Gartner teaches the elements of Claim 21, as discussed above.  It is noted that the structure of the claimed control device is interpreted as a mass flow controller, pressure reducer, or equivalents thereof (see Claim Interpretation above).  Though Gartner does not expressly disclose such structure, Gartner teaches that a control device is used to control the air flow [0017, 0034-0037]. Mass flow controllers are well known structure used for this purpose, and it would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 28:  Gartner further teaches a pressure transducer fluidly connected to the first pressure chamber [0017, 0034-0037].  Though Gartner does not expressly disclose the control device electrically connected to the pressure chamber, he teaches that the air flow is adjusted based on various conditions of the hood [0034-0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gartner with the control device electrically connected to the pressure transduce to control the air flow as necessary.
Regarding Claim 29 and 30:  Gartner teaches the elements of Claim 27, as discussed above.  Gartner does not expressly disclose the position of the control device.  However, it is conventional to strategically arrange/position components of a system to optimize their respective performance (See MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to position the control device upstream of the pressure chamber and inside the housing in order to control the airflow with a reasonable expectation of success.
Regarding Claims 31 and 32:  Gartner teaches the elements of Claim 21, as discussed above.  Gartner does not expressly disclose a cross-sectional area of the openings having a value within the claimed range.  However, it has been held that where the only difference between the prior art and the claimed invention is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  It would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 39:  Gartner teaches the elements of Claim 21, as discussed above.  Gartner further teaches that the openings are fluidly connected to the first pressure chamber via a first elongated duct (Fig. 4, not numbered).  Gartner does not expressly disclose the length of the duct relative to the hydraulic diameter of a cross-sectional surface of the opening.  However, it has been held that where the only difference between the prior art and the claimed invention is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (See MPEP 2144. 04 (IV)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a duct having the claimed dimensions with a reasonable expectation of providing the laminar flow within the hood.

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (US 2004/0242143) as applied to claim 21 above, and further in view of Stouffer et al. (US 4,644,854).
Regarding Claims 33-37:  Gartner teaches the elements of Claim 21 as discussed above.  Gartner does not expressly disclose that the compressed air jet exiting the first opening is discharged as an oscillating wall jet.  However, it is well known to provide compressed air jets as oscillating jets.  For example, Stouffer teaches an air supply system for issuing a sweeping jet of air, wherein a fluidic oscillator having no moving parts is coupled to an outlet for issuing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki et al. (US 2013/0061567) teaches a fume hood which provides unidirectional airflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714